[Cite as In re C.B., 2019-Ohio-2890.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



IN RE: C.B.                             :         APPEAL NOS. C-180054
                                                               C-180055
                                        :         TRIAL NOS. 17-1890z
                                                             17-2166z
                                        :

                                        :             O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: July 17, 2019




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Soumyajit Dutta, for Defendant-Appellant.
                       O HIO F IRST D ISTRICT C OURT OF A PPEALS

M OCK , Presiding Judge.

       {¶1}        In a case of first impression, we conclude that the deadlines for

completing competency-attainment services found in R.C. 2152.59(D)(2)(a) may be

extended by agreement of the parties. For this reason, we affirm the judgments of

the trial court.

                   Competency Determination Continued by Agreement

       {¶2}        C.B. was accused of being delinquent for committing acts that would

have been misdemeanors if C.B. had been an adult at the time of their commission.

There was a subsequent suggestion that C.B. was not competent to stand trial. On

May 15, 2017, the trial court ordered that measures be taken to restore C.B. to

competency. Pursuant to R.C. 2152.59(D)(2)(a), the trial court had three months to

restore C.B. to competency.

       {¶3}        Four days before the deadline expired, the parties appeared before the

trial court. Counsel for C.B. and C.B.’s guardian ad litem both agreed that extending

the deadline was appropriate in order to attempt to restore C.B.’s competence while

avoiding having the trial court order C.B. into custody to facilitate restoration. The

issue seemed to be with getting C.B. to the sessions. In order to allow time to do this,

counsel agreed to extending the time, while the guardian ad litem assured the court

that C.B.’s father would get C.B. to the next session. On September 7, 2017, C.B. was

found competent to stand trial. Counsel for C.B. then filed a motion to dismiss the

complaints, arguing that competency had not been obtained by the original deadline.

Counsel filed the motion, citing this court’s decision addressing the issue, which had

been released on September 20. See In re J.F., 2017-Ohio-7675, 97 N.E.3d 999 (1st

Dist.). The magistrate agreed that In re J.F. was dispositive and issued an order

dismissing the complaints. The state objected, and the trial court overruled the

decision of the magistrate. C.B. now appeals.

                                             2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS
                          The Parties Can Agree to Extend
                                    the Deadline

       {¶4}    In one assignment of error, C.B. argues that the trial court erred when

it overruled the decision of the magistrate.       C.B. argues that the three-month

deadline found in R.C. 2152.59(D)(2)(a) is mandatory, and therefore, when the trial

court found C.B. competent outside that deadline, it erred. C.B. claims that our

decision in In re J.F. is dispositive on that issue. In that case, the state had argued

that the time for restoring competence should be tolled during periods in which the

juvenile refused to cooperate with the restoration plan. Id. This court determined

that “R.C. 2152.59 does not provide for a tolling of this time period based on a

juvenile's failure to participate in services.” Id. at ¶ 22. The court further noted that

the statute provided a specific remedy for noncompliance, including “a change in

setting or services that would help the child attain competency.” Id. at ¶ 23, citing

R.C. 2152.59(H)(2).

       {¶5}    In her brief, C.B. argued that “the 1st District adopted a plain-

language reading of the statute and noted that ‘R.C. 2152.59(D)(2) clearly and

unambiguously provides that a juvenile may not participate in attainment longer

than the statutorily specified maximum period of time.’ ” See id. at ¶ 27. But the

court actually said that “R.C. 2152.59(D)(2) clearly and unambiguously provides that

a juvenile may not be required to participate in attainment services for longer than

the statutorily specified maximum period of time.” (Emphasis added.) Id. This

language parallels the language in the statute, which states that “No child shall be

required to participate in competency attainment services for longer than is required

for the child to attain competency.” (Emphasis added.) R.C. 2152.59(D)(2).




                                           3
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

       {¶6}    C.B. emphasizes the language in R.C. 2152.59(D)(2)(a), which seems

to make the periods mandatory and unalterable. Read in conjunction with R.C.

2152.59(D)(2), the provisions provide that:

       (2) No child shall be required to participate in competency attainment

       services for longer than is required for the child to attain competency.

       The following maximum periods of participation apply:

              (a) If a child is ordered to participate in competency attainment

              services that are provided outside of a residential setting, the

              child shall not participate in those services for a period

              exceeding three months if the child is charged with an act that

              would be a misdemeanor if committed by an adult * * *.

(Emphasis added.)

       {¶7}    The purpose of R.C. 2152.59(D)(2)(a) is to set forth the time frames

for competency restoration for misdemeanors and the different classes of felonies.

While the language in the subsection does not mirror the language in R.C.

2152.59(D)(2), a reading of the two that allows the juvenile to agree to extend the

timeframe would better comply with the overriding purpose of the delinquency

statutes, which is “to provide for the care, protection, and mental and physical

development of children subject to this chapter, protect the public interest and

safety, hold the offender accountable for the offender's actions, restore the victim,

and rehabilitate the offender.” R.C. 2152.01(A). In this case, not allowing the parties

to agree to the extension of time could have required the trial court to issue a new

restoration plan order pursuant to R.C. 2152.59(H)(1)—essentially starting the

process anew—and/or order C.B. into a more restricted, residential facility.

       {¶8}    According to the language of R.C. 2152.59(D)(2), “no child shall be

required to participate in competency attainment serviced for longer than is required


                                          4
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

for the child to attain competency.” When the parties agree to extend the timeframe,

the child is not being “required” to participate in the services. Foreclosing that

opportunity leaves the parties unable to negotiate a solution best suited for the child,

frustrates the purposes of the statute, and subjects the child to possibly needlessly

restrictive treatment.   Additionally, such a reading would alternately force trial

courts to needlessly dismiss the actions, which would simply serve to prolong the

process further as such dismissals are without prejudice, allowing the state to

immediately refile. See R.C. 2152.59(H)(3)-(4).

       {¶9}    While we have found no cases in Ohio that have addressed this issue,

the better reading of the statute is to allow the juvenile to agree to extend the

deadline. It is a reading that follows the language of the statute, and our decision in

In re J.F. does not compel a contrary result. In re J.F. stands for the proposition that

“R.C. 2152.59 does not provide for a tolling of the [competency time frame] based on

a juvenile’s failure to participate in services.” In re J.F., 2017-Ohio-7675, 97 N.E.3d
999, at ¶ 22. In that case, this court was not faced with a situation in which all

parties had agreed to the extension of time. Like the statutory right to a speedy trial

in adult court, a juvenile may waive the right to the timely resolution of a matter

when it is in his or her best interest to do so. See State v. Ramey, 132 Ohio St. 3d
309, 2012-Ohio-2904, 971 N.E.2d 937, ¶ 18, citing State v. King, 70 Ohio St. 3d 158,

637 N.E.2d 903 (1994), syllabus. There is no argument, and no evidence in the

record, that the extension of the deadline was not in C.B.’s best interest. The record

demonstrates that C.B.—through his counsel and guardian ad litem—made the

knowing, voluntary, and intelligent decision to agree to the extension. And the

statute at issue does not preclude such an agreement.




                                           5
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

       {¶10}   We conclude that the trial court properly overruled the decision of the

magistrate. We therefore overrule C.B.’s sole assignment of error and affirm the

judgments of the trial court.

                                                                    Judgments affirmed.

ZAYAS and BERGERON, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            6